           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

CHAOTIC LABZ, INC.                                         PLAINTIFF

v.                        No. 4:18-cv-75-DPM

SDC NUTRITION, INC.                                     DEFENDANT

                                  ORDER
     SDC Nutrition's opposed motion in limine, NQ 53, is partly granted
and partly denied as specified.
     • Reaction's Alleged Other Wrongs
     Excluded. Bedoloto' s 483s testimony is irrelevant. FED. R. EVID.
401. This case is not about prohormones. Reaction's use of DHEA in
this case is undisputed. Testimony from Bedoloto or Wheat about
Reaction's use of DHEA for other customers, and alleged patent
infringement in unrelated products, risks mini-trials, which would
confuse and distract from the disputed issues here. FED. R. EVID. 403.
     • Lay Testimony About Spoliation
     Excluded. FED. R. EVID. 701. Neither Wheat nor Palumbo have
been designated as experts.       Palumbo does much troubleshooting,
including on sealing issues, but he did not work on Chaotic' s disputed
seals in this case. NQ 39-3 at 11-12. Wheat likewise has experience with
these issues, but not with seals on Chaotic's products. Like SDC, the
Court is uncertain about what testimony Chaotic might plan to offer on
regulatory compliance. This is certainly not an area for any lay witness.
With input from counsel, the Court will instruct the jury about all the
relevant law.
        • Settlement Offers and Agreements and Settled Claims
        Granted as to dismissed claims and any offers during litigation.
Denied as to pre-suit discussions in the course of the parties' ongoing
dealings.        They' re admissible on the warranty claims - arguable
assurances about making things right. If there was some hard pre-suit
settlement offer, after the parties had ended their relationship, the
Court would reconsider on that narrow matter.              It's up to SDC to
re-ventilate that possibility with particulars outside the jury's presence.
        • Criminal History
        Granted      as   to   Marszalek' s    2002    conviction    1n    case
No. 2:02-cr-249-WLS (W.D. Pa. 2002). The unfair prejudice of being part
of a conspiracy to distribute ecstasy, and launder drug money, clearly
outweighs the probative value of the conviction on the issues in this
case.     FED.    R. EVID.     403. Granted on references to Williams' s
prohormone-related conviction because he will not testify.
        So Ordered.


                                            D.P. Marshall Jr.
                                            United States District Judge




                                      -2-
